Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
5, 2021.




                                     In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00098-CV



                              IN RE P.L., Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 71842

                        MEMORANDUM OPINION

      February 23, 2021, relator P.L. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Randall Hufstetler,
presiding judge of the 300th District Court of Brazoria County, to set aside his
January 27, 2021 order granting real party in interest’s motion to quash and motion
for protection.
      Relator has not shown that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                        2